DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16562739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Picetti et al. (Pub. No. US 2004/0111088).


    PNG
    media_image1.png
    507
    410
    media_image1.png
    Greyscale

  Regarding claims 11-20, Picetti et al. discloses a system for spinal fixation comprising: a permanent rod R2; a temporary rod R1; and a bone screw 710 comprising: a bone fastener portion 714; a permanent rod coupling (illustrated in figure 10) adapted to receive the permanent rod R2; a temporary rod coupling (illustrated in figure 100) adapted to receive the temporary rod R1; and a breakaway portion (illustrated in figure 10) positioned between the permanent rod coupling and the temporary rod coupling and configured to allow breaking off of the temporary rod coupling from the permanent rod coupling (the temporary rod coupling can be broken off from the permanent rod coupling at the breakaway portion if one so desires), wherein .
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
With regard to Applicant’s argument that Picetti is completely silent regarding a breakaway portion, the office respectfully disagrees.  The region indicated as the breakaway portion on annotated figure 10 has a reduced thickness that is capable of being broken away.  The office does not modify the Picetti reference to have a breakaway portion, but rather notes that Picetti is structurally configured to perform the recitation of intended use.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is noted that the rejection of the claims over Picetti is based on anticipation, not obviousness.  Therefore, Applicant’s allegations of hindsight are improper.   For the record, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant argues that Picetti does not disclose a breakaway portion, so the office’s interpretation of Picetti is based only on Applicant’s present specification.  However, the office respectfully disagrees.  A person having ordinary skill in the art at the time the invention was made would know that an area of reduced material thickness can be considered a breakaway portion.  The office suggests amending the claims to structurally define the breakaway portion in order to overcome the rejection over Picetti.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        

.